Citation Nr: 1617028	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  04-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992, August 1997 to April 1998, and March 2003 to February 2004.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2003 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2004, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2006, a hearing was held before the undersigned.  Transcripts of these hearings are of record.  

In April 2008 and February 2011, the Board remanded the appeal for further evidentiary development.

In a decision issued in September 2012, the Board, in pertinent part, denied the Veteran's claim seeking service connection for hypertension.  The Veteran appealed that decision to the Court.  In May 2013, the Court issued an order that vacated the September 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the May 2013 Joint Motion by the parties.  

In November 2013 and June 2014, the appeal was remanded for further evidentiary development.

The Board notes that an April 2014 rating decision awarded service connection for diabetes, rated 20 percent disabling, from February 3, 2004.  The Veteran filed a VA Form 21-0958, Notice of Disagreement, seeking an increased rating in November 2014 and the Agency of Original Jurisdiction (AOJ) issued a statement of the case in April 2016.  As of the date of this decision, the record does not reflect that the Veteran has filed a VA Form 9, Substantive Appeal, in that matter.  Therefore, an appeal seeking an increased rating for diabetes has not been perfected and is not currently before the Board.  


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of hypertension in service, but had several elevated blood pressure readings during his first period of active duty service (February 1985 to May 1992) and was treated for symptoms of dizziness and lightheadedness during his second period of active duty service (August 1997 to April 1998).

2.  Hypertension was not manifested in or within a year of the Veteran's discharge from his first or second periods of active duty service, and current hypertension is not shown to be related to either of these periods of active duty service or to any event therein.  

3.  Hypertension was diagnosed in October 1999.

4.  Hypertension clearly and unmistakably existed prior to the Veteran's third period of active duty service (March 2003 to February 2004). 

5.  Preexisting hypertension clearly and unmistakably was not aggravated by the Veteran's third period of active duty service.

6.  Hypertension is not caused or aggravated by service-connected diabetes or depression.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.104, Diagnostic Code (Code) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Although the Veteran did not receive complete notice prior to the initial rating decision, a May 2008 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  August 2010, March 2012, April 2014, and December 2015 supplemental statements of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notification timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Board acknowledges that the May 2008 notice letter did not address secondary service connection.  In that regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Such a showing may be made by demonstrating, for example (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008). 

Actual knowledge may be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate his claim.  See Vazquez-Flores, 22 Vet. App. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  As reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In this case, the Board finds that the Veteran, by way of his representative, demonstrated actual knowledge of the elements necessary to establish secondary service connection.  The Veteran's representative asserted in the April 2014 brief that the Veteran's hypertension was caused by his service-connected depression and inactivity cause by his service-connected diabetes mellitus.  Therefore, the Board finds that any failure by VA to notify the Veteran of the elements of secondary service connection constitutes harmless error and does not prejudice the Veteran.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the appeal.  

The Veteran also was provided an opportunity to set forth his contentions during the December 2004 DRO hearing and the October 2006 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the AOJ and the Board and that the AOJ hearing official and the Board's Veterans Law Judge have duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at both the December 2004 DRO hearing and October 2006 Board hearing, the DRO and the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the DRO or the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Regarding whether there was substantial compliance with directives from the Board's multiple remands, the AOJ obtained the Veteran's service records.  Pursuant to the Board's June 2014 remand, the AOJ obtained a VA medical opinion in June 2014 that reflects a full review of the Veteran's claims file and provides sufficient opinions and rationales on the questions asked by the Board.  Therefore, the opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on the above actions, the Board concludes that there was substantial compliance with instructions from the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that the May 2013 Joint Motion concluded the May 2011 VA opinion provided inadequate opinions on the questions of whether there is clear and unmistakable evidence to rebut the presumption of soundness and whether the Veteran's hypertension manifest to a compensable degree subsequent to his second period of active duty service.  The Joint Motion did not, however, find that the entirety of the May 2011 opinion was inadequate, including on the question of whether hypertension manifested to a compensable degree within one year of the Veteran's first period of service.  The Board concludes that the May 2011 opinion was adequate on that aspect of the Veteran's claim. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

The Veteran alleges that his hypertension is related to his service or is secondary to his service-connected depression or diabetes mellitus.  The Board will address each theory in turn.

A.  Direct Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  A 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, the evidence reflects the Veteran has a current disability of hypertension and the first element of the claim of service connection has been met.  See, e.g., April 2010 VA examination report.

As noted in the Introduction, the Veteran had three separate periods of active duty service.  As will be explained below, the record clearly and unmistakably reflects that hypertension preexisted his third period of service.  Therefore, for ease and clarity of discussion, the Board will first address the relationship between hypertension and the Veteran's first and second periods of service, and then discuss the relationship between hypertension and his third period of service.   

      1.  First and Second Periods of Service

The Veteran's service treatment records (STRs) do not reflect any diagnosis of hypertension during his first or second period of service.  STRs during his first period of service identify several elevated diastolic and systolic blood pressure readings, as well as blood pressure readings that were within normal limits.  A January 1986 STR reflects a blood pressure reading of 120/78.  April 1987 STRs reflect blood pressure readings of 110/62 and 110/88.  May 1987 STRs reflect blood pressure readings of 120/68, 110/72, 110/80, and 110/70.  An April 1988 STR reflects a blood pressure reading of 126/88.  A June 1988 STR reflects a blood pressure reading of 120/84, while an August 1988 STR reflects a blood pressure reading of 120/70.  A December 1988 STR reflects a blood pressure reading of 146/110, that was noted when the Veteran was seen for alcohol intoxication.  An April 1989 STR reflects a blood pressure reading of 120/78.  An October 1989 STR reflects a blood pressure reading of 130/108, when the Veteran was treated for lower back pain.  An October 1990 STR reflects a blood pressure reading of 110/80.  An April 1991 STR shows a blood pressure reading of 112/76.  A July 1991 STR reflects a blood pressure reading of 140/80 when the Veteran was treated for a right rotator cuff strain.  A September 1991 STR reflects a blood pressure reading of 130/82, subsequent to when the Veteran injured his elbow while playing sports.  October 1991 STRs reflect blood pressure readings of 127/83 and 110/84.  A February 1992 STR shows a blood pressure reading of 140/90 when the Veteran was seen for a physical examination.

The Veteran has testified that when he was stationed in Bosnia during his second period of service he became dizzy, lightheaded, and nauseous and went to sick call.  He has indicated that his blood pressure was high and he was put on a pill for high blood pressure and relaxation for one week and his blood pressure went down.  He was taken off of the medications after that one week period.  DRO Hearing Tr. at 2-3; Board Hearing Tr. at 2.  

The Veteran's STRs do not contain a record of the above described visit to sick call.  However, the Veteran is competent to testify regarding observable symptoms he experienced and the facts and circumstances of this sick call visit.  38 C.F.R. § 3.159(a)(2).  The Board also finds his testimony to be credible.  Therefore, the record reflects there are in-service events for both the Veteran's first and second periods of active duty service, and the second element of the claim of service connection has been established for these periods of service.  

What remains to be established is that the Veteran's current hypertension is related to one or both of these periods of active duty service or arose to a compensable degree within one year of his discharge from these periods of active duty.  A preponderance of the evidence is against such a finding.

Regarding whether hypertension arose to a compensable degree within one year of his discharge from his first period of service, the Veteran was discharged in May 1992 and there is no evidence that he was diagnosed with hypertension during the year following such discharge.  Although a post-service July 1992 VA general medical examination report reflects an elevated blood pressure reading of 148/96, the examiner did not diagnose hypertension or indicate that such had been previously diagnosed.  The examiner noted the cardiovascular system was normal and did not indicate that the Veteran was on any continuous medication for control of blood pressure.  As noted above, a 10 percent rating is warranted for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or continuous medication is required for control where diastolic pressure has been predominantly 100 or more.  38 C.F.R. § 4.104, Code 7101.

The May 2011 VA examiner noted the Veteran's history of not having consistent elevated blood pressure readings during service that ended in 1992 and concluded that it was less likely than not that hypertension was manifest to a compensable degree within one year of discharge from this period of active duty.  

The Board places substantial weight of probative value on the post-service evidence and the May 2011 VA examiner's opinion that the Veteran did not have hypertension to a compensable degree within a year of his discharge from his first period of active duty service.  Although the blood pressure reading taken in July 1992 was elevated it did not arise to a compensable level under DC 7101.  Additionally, the May 2011 VA examiner clearly found that the evidence did not reflect findings consistent with a compensable level of hypertension.  There is no other evidence that indicates the Veteran had a compensable level of hypertension during that one year period.  Thus, the Board concludes that a preponderance of the evidence is against a finding that hypertension manifested to a compensable degree within one year of the Veteran's discharge from his first period of active duty service.

Regarding whether hypertension arose to a compensable degree within one year of the Veteran's discharge from his second period of service that ended in April 1998, a November 1998 VA treatment record reflects an elevated blood pressure reading of 130/76.  The VA treatment provider did not diagnose hypertension or report that the Veteran was on any continuous medication for control of hypertension.  The provider specifically noted "[n]o history of . . . hypertension."  A December 1998 VA treatment record shows a blood pressure reading of 140/98.  A February 1999 VA treatment record reflects a blood pressure reading of 130/90.  Likewise, a March 1999 VA treatment record reflects a blood pressure reading of 130/86.  

An October 1999 private treatment record of an initial office visit with Dr. G.B.T., more than a year after the Veteran's discharge from service, indicates that the Veteran had "no history for hypertension, chest pain, or breathing problems."  Blood pressure was 140/96 with repeat diastolic at 100.  The assessment included a diagnosis of hypertension.  

In a June 2014 opinion, a VA physician opined that it is less likely than not that hypertension manifested to a compensable degree within one year of the Veteran's discharge from active duty in April 1998.  The physician noted that the Veteran did not have blood pressure readings consistent with a diagnosis of hypertension within one year of his discharge.  She reported the blood pressure readings recorded during that one year period (as noted above) and noted that although the Veteran's blood pressure was mildly elevated in December 1998 and borderline in February 1999 (due to a diastolic reading of 90), there was not a consistent pattern of elevations to diagnose hypertension nor was he on blood pressure medications.  The physician noted that the Veteran had a normal blood pressure reading in March 1999 while not on medications for hypertension.  She concluded this evidence confirmed that hypertension was not present to any compensable degree within the one-year period after the Veteran left service in April 1998.  In providing her opinions, the physician noted that she had more than 20 years of primary care clinic experience as a board-certified family practice physician and three additional years doing compensation and pension examinations for VA with ongoing board-certification in Family Practice.

The Board places substantial weight of probative value on this opinion as it describes the Veteran's hypertension in sufficient detail, contains a thorough rationale, and reflects full knowledge and consideration of the Veteran's history and blood pressure readings taken during the one-year period after his service discharge.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Thus, the Board finds that a preponderance of the evidence is against a finding that hypertension manifested to a compensable degree within one year of the Veteran's discharge from active duty service in April 1998.

For these reasons, the Board finds that hypertension, first diagnosed in October 1999, did not manifest to a compensable degree within one year of service separation from the Veteran's first two periods of service; therefore, the chronic disease presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

A preponderance of the evidence is also against a finding that hypertension was incurred in or otherwise related to the Veteran's first or second periods of service.  The VA physician providing an opinion in June 2014 concluded that it was less likely than not that hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The physician explained that hypertension was diagnosed in October 1999 without evidence of prior diagnosable hypertension.  She found no evidence of any other association to any period of active military service.  She based her conclusion on the Veteran's historical blood pressure readings as clearly documented in his STRs, civilian medical records, and VA records as well as a controlled blood pressure reading during February 2004 VA treatment of 136/88 after being released from military service in 2004 on fosinopril 20 mg daily (which is equivalent in efficacy to lisinopril 10 mg daily).

The Board places substantial weight of probative value on this opinion as it provides a rationale that reflects knowledge of the Veteran's history and medical records and explains the disability in sufficient detail.  There is also no contrary opinion of record on this aspect of the claim. 

In April 2016 written argument, the Veteran's representative alleged that the VA physician's opinion is overtly inaccurate based on American Heart Association findings that normal blood pressure is less than 120/80, that pre-hypertension occurs with a systolic reading of 120 to 139 or a diastolic reading of 80 to 89, and that hypertension occurs with a systolic reading of 140 to 159 or a diastolic reading of 90 to 99.  The Veteran's representative noted that the Veteran's STRs reflect elevated blood pressure readings during his first period of service, including a pre-hypertensive reading of 132/70 in January 1990 and that subsequently his blood pressure readings remained in the pre-hypertensive/hypertensive stages.

The Board has considered this argument, but notes that it is inaccurate as an in-service April 1991 blood pressure reading of 112/76 is not in the pre-hypertensive or hypertensive range.  Additionally, VA treatment records subsequent to the Veteran's first period of service, but prior to his second period, also contain blood pressure readings in the normal range, including a November 1996 record that reflects a blood pressure reading of 118/66.  Moreover, the June 2014 VA opinion reflects the physician fully considered blood pressure readings during and after service in reaching her conclusion that the Veteran's hypertension was not related to his first two periods of service.  Additionally, given the examiner's credentials, as noted above, there is no reason to doubt that she is unaware of the American Heart Association's definitions of pre-hypertension and hypertension and considered such in reaching her conclusions.  Moreover, VA's definition, not the American Heart Association's definition, of hypertension as diastolic blood pressure that is predominantly 90 mm. or greater is controlling in this case.  See 38 C.F.R. § 4.104, Code 7101, Note (1).  

Therefore, the Board finds the June 2014 VA physician's opinion persuasive of a conclusion that hypertension was not incurred in or otherwise related to the Veteran's first or second periods of active duty service. 

Furthermore, although post-service evidence could be interpreted to reflect continuity of symptomatology of elevated blood pressure readings since service, a condition indicative of hypertension was not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the May 2011 and June 2014 VA examiners found that clinical findings and medical records showed no consistent elevated blood pressure readings or treatment during the Veteran's first two periods of active duty service to reflect hypertension.  Therefore, the evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  

      2.  Third Period of Service

Turning to the Veteran's third period of service, the Veteran has mainly contended that hypertension preexisted his third period of active duty service and was aggravated by that period of service.  

The service entrance examination for the Veteran's third period of active service is not of record.  Therefore, the Veteran is presumed sound as to hypertension at entrance into his period of active duty service that began in March 2003.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed)).  

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence.

First, as noted above, an October 1999 treatment record from Dr. G.B.T. reflects a diagnosis of hypertension.  Additionally, a February 2001 VA treatment record reflects a diagnosis of hypertension, while a May 2002 VA treatment record indicates the Veteran was taking medication for his blood pressure.  

Moreover, the June 2014 VA examiner opined that it is clear and unmistakable that hypertension preexisted the Veteran's period of active duty in 2003 as the October 1999 private treatment record reflects a diagnosis of hypertension and initiation of treatment for the disability.

This evidence clearly and unmistakably establishes that hypertension existed before the Veteran's service.  

VA must further prove by clear and unmistakable evidence that preexisting hypertension was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin, 22 Vet. App. at 397.

A June 2003 service physical examination report reflects a blood pressure reading of 127/82, notes the Veteran is taking medication for high blood pressure, and, most significantly, describes his hypertension as "controlled."  In a September 2003 service Medical Evaluation Board Report, the service examiner reported a blood pressure reading of 127/81.  The service examiner also reported that the Veteran's hypertension was stable on medication, met retention standards, and was non-compensably disabling (NCD).  

The June 2014 VA opinion concludes that preexisting hypertension was not aggravated beyond its natural progression by an in-service event, injury or illness.  The physician provided a rationale that there was no evidence that the Veteran's hypertension was in any way aggravated by his military service.  She explained that the Veteran's blood pressure remained well-controlled on low-dose blood pressure medications during the period of service from 2003 to 2004.  She noted that at the time of his Medical Evaluation Board examination, his blood pressure was 127/81 on Lisinopril 10 mg once daily.  She further explained that throughout the remainder of his service, his blood pressure maintained good control without change to his dose of hypertension medication.

The Board notes that May 2011 and December 2013 VA opinions also address whether hypertension was aggravated by the Veteran's service; however, these opinions only find that it was less likely than not that the condition was aggravated.  Therefore, they do not provide clear and unmistakable evidence that the condition was not aggravated by the Veteran's service and the Board places little weight of probative value on them.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has indicated that he experienced aggravation of hypertension in service.  Although the Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of hypertension is not the type of determination for which a lay person can provide competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran's hypertension is complex, as it involves disease processes of the cardiovascular system and can only be diagnosed and treated based on specialized medical testing.  

The record does not contain any other evidence addressing whether hypertension was aggravated by service.  Hence, the Board concludes that the June 2014 opinion provides clear and unmistakable evidence that hypertension was not aggravated by the Veteran's service, as it is stated in conclusive terms, reflects complete consideration of the competent evidence of record, and provides a detailed rationale for the conclusions reached.  See Stefl, 21 Vet. App. at 123. 

In this case, the evidence clearly and unmistakably establishes that the Veteran's hypertension preexisted his third period of active duty service and that it was not aggravated by that period of service.  Hence, the presumption of soundness is rebutted and the second element of the claim for service connection based on the Veteran's third period of service is not established. 

As such, the Veteran's hypertension cannot be found to have been incurred or aggravated during any period of active duty service, and a preponderance of the evidence is against direct and presumptive theories of entitlement to service connection.

B.  Secondary Service Connection 

In April 2014 written argument, the Veteran's representative alleged that the Veteran's hypertension was related to his service-connected depression and activity restrictions from his service-connected diabetes.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b). 

Generally, when the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran's claim for secondary service connection was received in September 2006, prior to the effective date of the regulation change.  Since the version of 38 C.F.R. § 3.310 in effect at the time the Veteran filed his claim is more favorable, as it did not require the rating activity to determine the baseline level of severity of the disability, the Board will apply the version of the regulation in effect prior to the October 2006 amendments.

As explained above, the record clearly reflects the Veteran has a current diagnosis of hypertension.  Additionally, the evidence shows the Veteran is service-connected for diabetes and depression.  See April 2014 rating decision.  The Veteran is also service-connected for pes planus, lumbosacral strain, and duodenitis; however, neither the Veteran nor his representative has indicated that hypertension is caused or aggravated by these disabilities and the record does not otherwise raise such a theory.  The April 2014 written statement specifically identified diabetes mellitus and depression, but no other service-connected disabilities, as linked to his hypertension.  Therefore, the Board will not further address a secondary service connection theory of entitlement based on service-connected disabilities other than diabetes mellitus and depression. 

The key inquiry in this case is whether the Veteran's service-connected depression or diabetes caused or aggravated hypertension.

In conjunction with April 2014 written argument, the Veteran's representative submitted an abstract from an article entitled Depression Increases the Risk of Hypertension Incidence: A Meta-Analysis of Prospective Cohort Studies.  The abstract indicates that depression is probably an independent risk factor for hypertension and that it is important to take depression into consideration during the process of prevention and treatment of hypertension.  The Veteran's representative also submitted an October 1999 treatment record from Dr. G.B.T. indicating a diagnosis of diabetes with instructions to pursue aerobic exercise, except when glucose was high, and to avoid vigorous exercise for the following two to three weeks.

The September 2003 Medical Evaluation Board Proceedings reflect the Veteran had a diagnosis of depression, but still met retention standards for that disability.  The report notes the Veteran had diabetes that existed prior to service that was not permanently aggravated by service.  The Medical Evaluation Board concluded the Veteran did not meet physical retention standards because of diabetes and he was referred to a Physical Evaluation Board.

In a June 2014 opinion, a VA physician opined that the Veteran's hypertension was less likely than not due to his service-connected depression or inactivity due to his service-connected diabetes.  She provided a rationale that hypertension was diagnosed at the same time as his diabetes (as reflected by the October 1999 record from Dr. G.B.T.); therefore, inactivity due to diabetes could not cause hypertension since diabetes did not significantly precede hypertension.  Essentially, she opined that the timing of onset of the two conditions did not support the claim.  She also opined that the Veteran's depression was mild enough at the time of onset of hypertension, as reflected by the later September 2003 Medical Evaluation Board that found he was eligible for retention despite depression, and that mild depression would not adequately impact blood pressure to justify a conclusion that depression caused hypertension.

She further opined that it was less likely than not that the Veteran's service-connected depression or inactivity due to diabetes aggravated his hypertension as there was no evidence that the Veteran's hypertension has been aggravated beyond its natural or expected course.  She explained that it is expected that the natural course of hypertension requires occasional adjustment of the dose of medications upward and adding a medication when a particular medication is at its maximum dosage.  She explained that the Veteran is now only on two medications for his blood pressure-Lisinopril 40 mg and Norvasc (amlodipine) 5 mg.  She noted this was "within the natural or expected course of hypertension given his continued risk factors/aggravating factors for hypertension (weight, smoking, and ethnicity)." 

The Board places substantial weight of probative value on the June 2014 VA examiner's opinion.  The opinion reflects consideration of the Veteran's medical history, his other risk factors for hypertension, and describes the disability in sufficient detail that the Board is able to make an informed decision about the claim.  

Although the examiner did not specifically cite to the evidence submitted by the Veteran's representative in April 2014, it was of record at the time of her opinion and there is no reason to believe she was unaware of it.  The general presumption of competence of a VA medical examiner includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (finding that in the absence of clear evidence to the contrary, VA medical examiners are presumed competent).  Although the Veteran's representative indicated disagreement with aspects of the June 2014 VA examiner's opinion, neither he nor the Veteran has submitted evidence that she was not competent to provide the requested opinion.  Therefore, it is presumed that she was aware of conclusions from the medical study submitted by the Veteran's representative and considered them when providing her opinion.  

The Board also notes that in one part of the June 2014 opinion on secondary service connection, the examiner indicated the opinion was being provided for aggravation of a condition that existed prior to service.  However, when reading this statement in conjunction with the rest of this portion of the examination report, it does not correlate with the rationale and opinion provided.  See Monzingo, 26 Vet. App. at 105-06 (finding that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The totality of that section of the report and opinion otherwise reflects an opinion addressing whether the Veteran's service-connected depression or diabetes aggravated hypertension.  Therefore, the Board concludes that this statement was made in error and that it does not take away from the probative value being accorded to the opinion.

There is no other evidence in the record indicating that the Veteran's service-connected depression or diabetes caused or aggravated his hypertension.  Therefore, a preponderance of the evidence is against the secondary service connection theory of entitlement.

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for hypertension is denied based on consideration of the theories of entitlement of direct, presumptive, and secondary service connection.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


